Taxpayer’s action (1) to declare null and void an ordinance of the City of Mount Vernon on the ground that it was not submitted to referendum and to declare null and void a contract entered into by said city for architectural and engineering services on the ground that the contract was let without bidding (see Mount Vernon City Charter, §§ 95-a, 73; L. 1922, ch. 490 as amd.), and (2) for other relief. The appeal is from a judgment dismissing the complaint after trial. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.